Exhibit 10.1
 
[aerojet_logo.jpg]
P O Box 13222
Sacramento CA 95813-6000


Tel:   916-355-2160
Fax:  916-355-3522

 
Elizabeth A. Zacharias
Vice President, Human Resources






May 21, 2012






Warren Boley
xxxxx
xxxxx, xx  xxxxx


Dear Warren:


We are very excited by the prospect of your joining our team and believe you
will make a significant contribution to the success of our business.  On behalf
of Aerojet General Corporation (“Aerojet”), I am delighted to offer you the
position of President, Aerojet.  In this position, you will report directly to
Scott Seymour, the Chief Executive Officer of Aerojet’s parent, GenCorp Inc.
(“GenCorp”).


The details of your offer include:
.
 
·
Start Date.  Your employment date is negotiable and will be determined upon
completion of our post-offer, pre-employment screening process.



 
·
Salary.  Your base salary will be $13,461.54 bi-weekly ($350,000 per
annum).  Your position is considered exempt.



 
·
Annual Bonus.  You will be eligible to participate in Aerojet’s annual incentive
plan, beginning with Aerojet’s fiscal year 2012.  Your target annual incentive
opportunity will be 60% of your annual base salary.  For fiscal year 2012, the
amount of any incentive paid will be prorated based upon your start
date.  Annual incentive payments are generally paid in the quarter following the
end of the fiscal year and in accordance with Aerojet’s regular pay
practices.  Payment of the annual incentive amounts, even if performance goals
are met, is at the discretion of the CEO and GenCorp’s Board of
Directors.  Aerojet may modify, change or cancel any of the Aerojet incentive
plan, and may adjust any individual payment during the performance period or at
any time prior to payment date.  All bonus payments require you to be employed
by Aerojet on the date of payment.



 
·
Long-term Incentive Program.  You will be eligible to participate in the
long-term incentive program under the Amended and Restated 2009 Equity and
Performance Incentive Plan as approved by the Board of Directors.  In recent
years, key executives received grants of stock which vest if specified
performance goals are achieved.  Such grants are normally made during GenCorp’s
first fiscal quarter.  Your long long-term incentive target is 80% of your base
salary.

 
 
 

--------------------------------------------------------------------------------

 
 
Warren Boley
May 21, 2012
Page 2
 
 
·
Initial Stock Grant.  You will be granted 70,000 restricted shares effective as
of the date your employment begins (the “grant date”).  50,000 of these
restricted shares will vest in full on the third anniversary of the grant
date.  In addition, up to 10,000 restricted shares will vest based on
achievement of the 2013 non-EVA performance metrics and up to 10,000 restricted
shares will vest based on achievement of the 2014 non-EVA performance
metrics.  The number of performance shares that you will be granted represents
the maximum number of shares that may vest.  The target number of shares is
8,000 for each of the two performance-based grants.  The vesting of performance
shares depends on the level of achievement against Aerojet’s performance
targets, with a minimum threshold level and a maximum level, and ranges from 50%
to 125% of the target award.  Vesting will be determined in the same manner and
at the same time as the outstanding awards based on the 2103 and the 2014
performance metrics.  No performance shares will vest if the threshold target is
not achieved and performance at or above the maximum level will, in either case,
result in vesting of no more than the full 10,000 shares.

 
 
·
Benefit Restoration Plan.  For eligible employees, Aerojet has a non-qualified,
unfunded, benefits restoration plan that is designed to restore 401(K)
contributions that cannot be provided under the normal qualified plans due to
certain Internal Revenue Code limitations.



 
·
Relocation.   To assist you with your relocation to the Sacramento area, we are
offering you the benefits outlined in the enclosed relocation
summary.  Following your written acceptance of our offer, a Brookfield Global
Relocation Services representative will contact you to initiate your move. All
relocation activities must be completed within twelve (12) months from your
start date.  You should be aware that all payments for any and all costs
associated with relocation shall be repaid to GenCorp should you resign or be
terminated for cause within eighteen (18) months after hire.



 
·
Vacation.  You will be eligible for three (3) weeks of paid vacation.  Vacation
accrues by pay period.



 
·
Benefits.  Aerojet offers a comprehensive benefits program which provides a
number of benefit levels and options from which to choose.  Additional benefits
information is enclosed with this letter.



Please note, Aerojet reserves the right to revoke this offer at any time before
employment begins.  In addition, all offers of employment are contingent upon
your successful completion of the following steps:


 
1.
A background investigation and reference checks.

 
2.
Successfully passing a post-offer, pre-employment alcohol and drug screening.

 
3.
Your submission to a post-offer medical evaluation as determined by the
position’s physical, safety and environmental requirements, and demonstrating
your ability to satisfy the physical requirements of the job.

 
4.
Your providing proof to Aerojet (as required by Federal law) of your legal right
to work in the United States.  It is not necessary to provide proof now, but you
must provide proof of your legal right to work in the United States on your
first day of work.  The documents described in the enclosed list are acceptable
for this purpose.  If you will have any difficulty providing this documentation
on your start date, please notify us immediately.

 
5.
Your receiving appropriate security clearances.

 
6.
Your completing, signing and returning all of the enclosed documents.  A
checklist and a return envelope are included for your convenience.

 
 
 

--------------------------------------------------------------------------------

 
 
Warren Boley
May 21, 2012
Page 3
 
As an employee of Aerojet, you will be employed at will, which means that your
employment can terminate at will by either you or Aerojet.  You acknowledge, by
signing this letter and accepting employment, that your employment with Aerojet
is at-will.  Nothing in this offer letter, including the provisions of the
relocation program, should be construed as a modification of this employment
at-will policy.  This means your employment can be terminated, with or without
cause, and with or without notice, at any time, at your option or at Aerojet’s
option.  Although other terms and conditions of employment may change, this
at-will employment will remain in effect throughout your employment with
Aerojet, unless it is modified by an express written employment contract for a
specified term which is signed by you and an officer of Aerojet.


Lastly, this letter incorporates all of the elements of our employment offer,
subject to the more definitive terms of the Aerojet Human Resources policies and
employee benefit plans.  Summary descriptions of the Aerojet employee benefit
plans are available upon request.  There are no other terms or conditions of
employment, and your acceptance of this offer acknowledges that no one provided
additional promises or incentives for you to accept employment with Aerojet.


Scott Seymour and I are pleased to welcome you to the Aerojet team.  If you have
any questions, please feel free to contact me at 916-355-2160.  To indicate your
agreement with the above terms of your employment offer, please sign below and
return one copy of this letter to me in the enclosed return envelope.


Sincerely,


/s/ Elizabeth A. Zacharias



Elizabeth A. Zacharias
Vice President, Human Resources


Enclosures






Accepted this 28th day of May, 2012


 
Signature
/s/ Warren M. Boley, Jr.
   
